NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        AUG 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ISRAEL LINARES-AQUINO,                            No.    14-73555

                   Petitioner,                     Agency No. A205-118-357

   v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 16, 2016 **

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Israel Linares-Aquino, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). Our


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006). We dismiss in part and deny in part the petition for review.

      In his opening brief, Linares-Aquino does not challenge to the BIA’s denial

of his claim based on a social group comprised of family members of police

officers, or the BIA’s denial of his CAT claim. See Martinez-Serrano v. INS, 94
F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

party’s opening brief are waived).

      We lack jurisdiction to consider any contentions based on social groups

Linares-Aquino proposes for the first time in the opening brief. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      Substantial evidence supports the agency’s determination that Linares-

Aquino failed to establish past persecution or a fear of future persecution on

account of an enumerated ground. See Parussimova v. Mukasey, 555 F.3d 734,

740 (9th Cir. 2009) (the REAL ID Act “requires that a protected ground represent

‘one central reason’ for an asylum applicant’s persecution”); see Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from

                                          2                                      14-73555
harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground.”). Thus, his withholding of removal claim

fails.

         PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                        3                                 14-73555